This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0323

                                 In re the Marriage of:
                              Todd Emil Nelson, petitioner,
                                       Appellant,

                                           vs.

                                   Leslie Ann Nelson,
                                      Respondent.

                               Filed December 21, 2015
             Affirmed in part as modified, reversed in part, and remanded
                                    Chutich, Judge

                             Douglas County District Court
                                File No. 21-FA-14-16

Carol Grant, Kurzman Grant Law Office, Minneapolis, Minnesota (for appellant)

Kevin D. Conneely, Keith Moheban, Stinson Leonard Street LLP, Minneapolis,
Minnesota (for respondent)


         Considered and decided by Ross, Presiding Judge; Chutich, Judge; and Hooten,

Judge.

                         UNPUBLISHED OPINION

CHUTICH, Judge

         Appellant Todd Nelson appeals from a marriage dissolution judgment awarding

respondent Leslie Nelson a property settlement and limiting his parenting time to one

weekend a month and alternating holidays. He argues that the district court erred by
(1) severely restricting his parenting time without considering a relevant statutory

presumption or finding endangerment and (2) incorrectly valuing Leslie Nelson’s share

of various property. Because we conclude that the district court abused its discretion in

failing to consider the relevant statutory presumption regarding parenting time, we

reverse and remand for reconsideration consistent with the presumption. Because we

conclude that the district court properly valued and divided most of the disputed property,

we affirm in part as modified below.

                                          FACTS

          Todd Nelson and Leslie Nelson were married on March 1, 2007, and have three

children together. The parties were previously married in June 1998, and divorced in

September 2001. During this marriage, the family lived together in a mobile home on

land owned by Todd.1 The parties separated in December 2000, and Todd filed for

divorce. Leslie did not appear for the divorce trial, and the district court entered a default

judgment awarding Todd sole physical custody of their first child. At the time of the

divorce, Leslie was using methamphetamine and living with her boyfriend in the Twin

Cities.

          By late 2001 or 2002, Leslie stopped using methamphetamine, moved back to

Douglas County, and began visiting Todd and their daughter. Soon after, Leslie became

pregnant with the parties’ second child; by July 2002, Leslie moved in with Todd and the




1
 We typically do not refer to parties by their first names. Because the parties share a last
name, we do so here to avoid confusion.

                                              2
parties resumed their relationship. The parties cohabitated continually until they were

married again in March 2007.

       During their cohabitation, the parties had two children and built a home together;

much of the work on the home was completed while the couple was unmarried. The

parties disagree regarding the financial and labor contributions that Leslie made to the

family home, but the district court found that her contributions were equivalent to

approximately 20 percent of the fair market value of the home.

       The couple also owned a homeowner’s insurance policy from North Star

Insurance that they purchased together in 2003. The policy was held in both parties’

names and the premiums were paid out of their joint checking account. In July 2009, a

shed that Todd built before their first marriage was destroyed in a fire. The parties filed a

claim of loss and ultimately received proceeds of $82,678.55. The district court found

that “[a]pproximately $35,000 of the proceeds were not used for the purchase of

replacement property or the cost of rebuilding the shed.” After using $15,000 to rebuild

the shed, Todd transferred the entire balance to his own savings account and testified that

he spent the remaining proceeds on attorney fees and living expenses.

       The parties separated again on September 6, 2013. On September 11, 2013, Leslie

obtained an order for protection against Todd, which remained in effect until September

11, 2015.    Douglas County Social Services conducted a child protective services

investigation based on the allegations underlying the order for protection and concluded

that the children did not need protective services.




                                              3
       Since the parties’ separation, Leslie has had primary custody of the children

through a voluntary agreement between the parties, and she and the children have been

living together at the family home. Todd had liberal parenting time according to an

informal and voluntary agreement with Leslie, but his time became more limited before

the marriage dissolution proceeding began.          The parties gave sharply conflicting

testimony regarding their respective parenting and care of their children. The district

court generally believed Leslie’s testimony and disbelieved Todd’s testimony when it

conflicted with Leslie’s.

       After a two-day hearing, the district court issued its judgment awarding Leslie:

(1) sole legal and physical custody of the children; (2) half of the unused North Star

insurance proceeds, or $17,500; (3) a $7,500 marital interest in the shed; and (4) $35,000

as reimbursement for the value of her contributions to the construction of the home. The

district court also awarded Todd parenting time “on the third full weekend of each month

from Friday at 5:30 until Sunday at 5:30 p.m.” as well as alternating holidays. Todd

appeals.

                                      DECISION

I.     Parenting Time

       Todd does not contest the district court’s award of sole physical and legal custody

of the parties’ children to Leslie, but he does argue that the district court erred in limiting

his parenting time to two days a month and alternating holidays. He contends that the

district court failed to apply a rebuttable statutory presumption of 25 percent parenting

time, see Minn. Stat. § 518.175, subd. 1(g) (2014), and failed to justify limiting his


                                              4
parenting time with a finding of endangerment. Todd also generally challenges the

district court’s findings of fact and credibility determinations. Although we conclude that

the district court’s findings of fact are not clearly erroneous and the district court did not

err in failing to make an endangerment finding, we agree that the district court abused its

discretion when it did not explicitly consider the rebuttable statutory presumption

governing parenting time.

         After determining the physical custody of a child, “the court shall, upon the

request of either parent, grant such parenting time on behalf of the child and a parent as

will enable the child and the parent to maintain a child to parent relationship that will be

in the best interests of the child.” Id., subd. 1(a) (2014). The issue of parenting time is

“governed by the best interests of the child.” In re Welfare of B.K.P., 662 N.W.2d 913,

916 (Minn. App. 2003); see also Courey v. Courey, 524 N.W.2d 469, 472 (Minn. App.

1994).

         District courts have broad discretion in deciding parenting-time questions. Olson

v. Olson, 534 N.W.2d 547, 550 (Minn. 1995). A district court abuses that discretion

when it improperly applies the law or makes findings of fact that are not supported by the

evidence. Pikula v. Pikula, 374 N.W.2d 705, 710 (Minn. 1985). Findings of fact are

reviewed for clear error, id., and appellate courts defer to the district court's credibility

determinations. Sefkow v. Sefkow, 427 N.W.2d 203, 210 (Minn. 1988).

         A.     Rebuttable Presumption of 25 Percent Parenting Time

         “In the absence of other evidence, there is a rebuttable presumption that a parent is

entitled to receive a minimum of 25 percent of the parenting time for the child.” Minn.


                                               5
Stat. § 518.175, subd. 1(g). The district court did not explicitly consider this presumption

in its findings of fact or conclusions of law. Todd relies on this court’s precedent in

Hagen v. Schirmers, 783 N.W.2d 212 (Minn. App. 2010), to argue that omitting

consideration of the 25 percent presumption is an abuse of discretion. In Hagen, this

court held that a district court must “demonstrate an awareness and application of the

25% presumption when the issue is appropriately raised and the court awards less than

25% parenting time.” Id. at 217 (citation omitted).

       Hagen stated:

              Minnesota Statute Section 518.175, subdivision 1(e), is a
              legislatively imposed benchmark for parenting time. As such,
              the provision would be stripped of its purpose if appellate
              courts could, after the fact, calculate parenting time in a light
              most favorable to the decision and supply findings as a basis
              to conclude that the presumption, if considered, would have
              been overcome.

Id. at 218. This court further noted that when district courts have a broad degree of

discretion, it is particularly important that the district court “identify both its decision

(e.g., spousal maintenance, child support, parenting time) as well as the underlying

reason(s) for that decision (i.e., findings showing why the amount of maintenance, child

support or parenting time is appropriate in the particular case).” Id. at 217-18 (citing

Stich v. Stich, 435 N.W.2d 52, 53 (Minn. 1989) (stating, in spousal-maintenance context,

that “[e]ffective appellate review of the exercise of [the district court’s] discretion is

possible only when the [district] court has issued sufficiently detailed findings of fact to

demonstrate its consideration [of all relevant factors]”); Wallin v. Wallin, 290 Minn. 261,

267, 187 N.W.2d 627, 631 (1971) (stating that, given the district court’s broad discretion


                                             6
in family cases, it is especially important that the basis for its decision be set forth with a

high degree of particularity)). The court in Hagen, therefore, remanded for consideration

of the rebuttable statutory presumption. Id. at 219-20.

       A footnote in Hagen reiterated the importance of raising the presumption to the

district court because appellate courts “do not consider matters not argued to and

considered by the district court.” Id. at 219 n.4 (citing Thiele v. Stich, 425 N.W.2d 580,

582 (Minn. 1988)). Leslie argues that a remand here would be inappropriate because she

suggested the parenting-time schedule adopted by the district court at trial and Todd did

not raise the statutory presumption in response.

       Leslie’s assertion is incorrect. Todd did alert the district court to the statutory

presumption in his written closing: “At a minimum, Minn. Stat. § 518.175, subd. 1(g),

establishes a rebuttable presumption that each parent is entitled to at least 25% of the

parenting time.”    We conclude that raising the issue in a written closing argument

sufficiently alerts the district court of the need to address the rebuttable presumption.

Accordingly, remand of the issue of parenting time is necessary.

       B.     Endangerment Finding

       Todd further contends that the district court effectively restricted his parenting

time by awarding him less parenting time than he was getting under the parties’ voluntary

agreement. Assuming that court-awarded parenting time in an amount less than the

amount he had under the parties’ voluntary agreement is a restriction under Minnesota

Statutes section 518.175, subdivision 5, he asserts that the district court erred in failing to

justify this assumed restriction with a finding of endangerment.             See Minn. Stat.


                                              7
§ 518.175, subd. 5(b)(1)(2014) (“Except as provided in section 631.52, the court may not

restrict parenting time unless it finds that . . . parenting time is likely to endanger the

child’s physical or emotional health or impair the child’s emotional development . . .”).

       Because Todd may attempt to raise this contention upon remand, we address it

now. See generally Lee v. Lee, 775 N.W.2d 631, 642 (Minn. 2009) (making “further

comment” on certain issues “[i]n light of our decision”). If the assumption underlying

Todd’s argument is that an award of parenting time of less than the presumed minimum

of 25 percent is a restriction of parenting time under Minnesota Statutes section 518.175,

subdivision 5, that assumption is incorrect. See Hagen, 783 N.W.2d at 218 (noting, in the

context of a parenting-time modification, that “[a]lthough a ‘restriction’ [of parenting

time] requires a finding of endangerment or noncompliance with court orders, parenting-

time allocations that merely fall below the 25% presumption can be justified by reasons

related to the child’s best interests and considerations of what is feasible given the

circumstances of the parties”) (citation and footnote omitted).

       Further, Todd’s argument is unavailing because Minnesota Statutes section

518.175, subdivision 5, only applies to modifications of parenting time. The current

appeal involves an initial grant of parenting time, rather than a modification, so the

statute relied upon by Todd does not apply. And Todd does not contend that the initial

grant of parenting time was a restriction under Minnesota Statutes section 518.175,

subdivision 1(b) (2014).

       Accordingly, we conclude that he has shown neither error nor abuse of discretion

by the district court and decline to address the issue of whether the initial grant was a


                                             8
restriction. See State Dep’t. of Labor & Indus. v. Wintz Parcel Drivers, Inc., 558 N.W.2d

480, 480 (Minn. 1997) (declining to address issue absent adequate briefing); State v.

Modern Recycling, Inc., 558 N.W.2d 770, 772 (Minn. App. 1997) (stating assignment of

error in brief based on mere assertion is waived “unless prejudicial error is obvious on

mere inspection”).

       C.     Other Arguments

       Todd raises other general challenges to the district court’s findings of fact

supporting its determination of parenting time. He argues that the district court did not

“consider the age of the children and the children’s relationship with their dad prior to the

commencement of the proceeding” and that “[t]here was no expert opinion supporting the

deviation from the normal of 10%-45% parenting time between father and children.” He

argues that Leslie’s testimony was uncorroborated and unreliable and generally asserts

that the district court erred in crediting her testimony over his. He also contends that the

district court improperly blamed him for the order for protection.

       Because we remand for explicit consideration of the 25 percent parenting time

presumption, we need not address these contentions in detail. To the extent that Todd is

challenging the district court’s credibility determinations, however, these claims are

unavailing. See Sefkow, 427 N.W.2d at 210 (noting that “[d]eference must be given to

the opportunity of the trial court to assess the credibility of the witnesses”).

II.    Property Division

       Todd next challenges the district court’s property settlement awarding Leslie a

total of $60,000 plus interest. He argues that the district court abused its discretion by


                                               9
awarding Leslie: (1) $17,500 in unused insurance proceeds; (2) $7,500, or half the cost of

the replacement shed the parties built on Todd’s property; and (3) $35,000, or 20 percent

of the value of the homestead. After carefully considering the parties’ arguments, we

conclude that the district court did not abuse its discretion in awarding Leslie half the cost

of the shed and 20 percent of the value of the homestead. But because the district court

erred in concluding that spending marital assets for ordinary living expenses is a transfer,

encumbrance, concealment, or disposition of marital property in violation of Minnesota

Statutes section 518.58, subdivision 1a (2014), we modify the award of the unused

insurance proceeds.

       Appellate courts “independently review the issue of whether property is marital or

nonmarital, giving deference to the district court’s findings of fact.” Baker v. Baker, 753

N.W.2d 644, 649 (Minn. 2008). This court will only overturn a finding of fact if it is

“clearly erroneous on the record as a whole.” Lund v. Lund, 615 N.W.2d 860, 861

(Minn. App. 2000).

       A.     Excess Insurance Proceeds - $17,500

       Todd contends that the district court erred in awarding Leslie $17,500 of the

“unused North Star insurance proceeds.”

       Minnesota Statutes section 518.58, subdivision 1a, provides the following:

              During the pendency of a marriage dissolution, . . . or in
              contemplation of commencing a marriage dissolution, . . .
              each party owes a fiduciary duty to the other for any profit or
              loss derived by the party, without the consent of the other,
              from a transaction or from any use by the party of the marital
              assets. If the court finds that a party to a marriage, without
              consent of the other party, has in contemplation of


                                             10
              commencing, or during the pendency of, the current
              dissolution . . . transferred, encumbered, concealed, or
              disposed of marital assets except in the usual course of
              business or for the necessities of life, the court shall
              compensate the other party by placing both parties in the
              same position that they would have been in had the transfer,
              encumbrance, concealment, or disposal not occurred.

Minn. Stat. § 518.58, subd. 1a (emphasis added). The party claiming a violation of this

provision has the burden of proof. Id.

       In Baker v. Baker, the Minnesota Supreme Court stated that attorney fees are not

expenses “in the usual course of business or for the necessities of life.” 753 N.W.2d at

653–54 (quoting Minn. Stat. § 518.58, subd. 1a).          The Baker court also quoted

approvingly from this court’s decision in Thomas v. Thomas, 407 N.W.2d 124 (Minn.

App. 1987), concluding that “[a]ny amount taken from marital property to pay one

party’s attorney’s fees should be accounted for on remand and the other party

compensated in the distribution.” Id. at 653 (quoting Thomas, 407 N.W.2d at 128).

       Here, the district court ruled that the North Star insurance proceeds, including the

unused portion, were a marital asset, and that determination is not challenged on appeal.

The district court further found that, in 2009, Todd “transferred $35,000 of the unused

proceeds into his individual savings account” and ultimately spent the entire value of this

marital asset after the parties separated.

       The district court specifically found that Todd paid $30,000 in attorney fees from

those funds. It concluded that Leslie was entitled to one half of the value of the unused

proceeds and ordered Todd to reimburse her for $17,500. As in Baker, the district court

ordered that “[e]ach party shall be responsible for their own attorney’s fees and costs


                                             11
associated with this action.” See id. at 649. Under Baker, the district court would abuse

its discretion if it ordered the parties to pay their own attorney fees and allowed Todd to

pay his attorney fees from a marital asset. See id. at 654.

       The district court also stated at trial that buying groceries is an improper use of

marital assets unless it is done jointly. The district court found that Todd spent the rest of

the unused insurance proceeds on living expenses; it therefore awarded Leslie half of the

total amount. This component of the award is contrary to Minnesota Statutes section

518.58, subdivision 1a, which states that a party is allowed to spend marital assets “in the

usual course of business or for the necessities of life” without the consent of the other

party. Minn. Stat. § 518.58, subd. 1a. Accordingly, we conclude that the district court

erred in finding that Todd violated Minnesota Statutes section 518.58, subdivision 1a, by

spending the remaining $5,000 of the unused insurance proceeds on living expenses.

       The district court did not clearly err in finding that Todd violated Minnesota

Statutes section 518.58, subdivision 1a, by spending $30,000 of marital assets on attorney

fees and in awarding Leslie half that amount. But because the district court clearly erred

by finding that Todd improperly expended the remaining $5,000 of unused proceeds by

spending it on ordinary living expenses, we modify the property award from $17,500 to

$15,000.

       B.     50 Percent of Value of New Shed - $7,500

       Todd next argues that the district court erred by ruling that the new shed was

marital property and awarding Leslie half its value. He contends that because he built the

original shed, it was nonmarital property. Accordingly, he claims that the new shed is


                                             12
also nonmarital property, even though it was built during the marriage and funded by

proceeds from a homeowner’s insurance policy, the proceeds of which the district court

ruled to be marital property. He contends that were it not for the original, nonmarital

shed, there would not be any insurance proceeds. He further asserts that the additional

insurance premium to cover the shed was “probably miniscule” and that the district

court’s analysis fails to acknowledge that he built the shed.

         Marital property presumptively includes any property that either or both parties

acquire during the marriage, unless covered by an enumerated exception. See Minn. Stat.

§ 518.003, subd. 3b, 3b(a)–(e) (2014). “To overcome the presumption that property is

marital, a party must demonstrate by a preponderance of the evidence that the property is

nonmarital.” Antone v. Antone, 645 N.W.2d 96, 101 (Minn. 2002).

         When nonmarital and marital funds are commingled, the party asserting that the

assets are nonmarital must sufficiently trace the nonmarital assets to prove the nonmarital

character. Crosby v. Crosby, 587 N.W.2d 292, 296–97 (Minn. App. 1998), review denied

(Minn. Feb. 18, 1999).      Property can have “both marital and nonmarital aspects.”

Schmitz v. Schmitz, 309 N.W.2d 748, 750 (Minn. 1981). But “[w]hen nonmarital and

marital property are commingled, the nonmarital investment may lose that character

unless it can be readily traced.” Wiegers v. Wiegers, 467 N.W.2d 342, 344 (Minn. App.

1991).    In addition, improvements made to premarital property, if made during the

marriage, should be considered marital. Wilson v. Wilson, 348 N.W.2d 357, 359 (Minn.

App. 1984).




                                             13
       Here, Todd had the burden to demonstrate that the shed is nonmarital property.

The shed was rebuilt during the parties’ marriage, using proceeds from an insurance

policy that the district court characterized as marital property. Todd cites no caselaw to

support his assertion that, because the original insured property was his nonmarital

property, the property rebuilt with what the district court ruled to be the martial proceeds

of the insurance policy should also be nonmarital. On this record, we affirm the district

court’s determination that Todd did not carry his burden to prove by a preponderance of

the evidence that the new shed is nonmarital property.

       Todd further argues that the district court erred in finding that the replacement cost

of $15,000 equals the fair market value of the shed. He asserts that it “is axiomatic that

replacement cost is not fair market value,” and notes the lack of testimony about the

value or characteristics of the shed. He suggests, without citing any legal authority, that

the appropriate standard would be the amount “an arm’s length buyer [would] pay for the

used shed which would have to be moved[].” We disagree.

       The district court “has discretion in valuation and division of marital property

upon the dissolution of the marriage. Its decision should not be overturned in the absence

of a clear abuse of discretion or an erroneous application of the prevailing law.” Ebnet v.

Ebnet, 347 N.W.2d 840, 842 (Minn. App. 1984). “Exactitude is not required of the trial

court in the valuation of assets in a dissolution proceeding; it is only necessary that the

value arrived at lies within a reasonable range of figures.” Johnson v. Johnson, 277

N.W.2d 208, 211 (Minn. 1979).




                                             14
       In addition, district courts may value property based solely on oral testimony.

Doering v. Doering, 385 N.W.2d 387, 390–91 (Minn. App. 1986) (holding that the

district court’s decision to base its valuation on one party’s estimate was not clearly

erroneous). In Ebnet, this court ruled that one party’s testimony regarding the value of

the home was sufficient for the purposes of property division. 347 N.W.2d at 840. This

court has also stated that:

              On appeal, a party cannot complain about a district court’s
              failure to rule in her favor when one of the reasons it did not
              do so is because that party failed to provide the district court
              with the evidence that would allow the district court to fully
              address the question.

Eisenschenk v. Eisenschenk, 668 N.W.2d 235, 243 (Minn. App. 2003), review denied

(Minn. Nov. 25, 2003).

       Leslie argues that the district court was within its discretion when it valued the

shed at $15,000 based on its evaluation of the witness testimony. She notes that Todd’s

testimony established the evidence for the valuation: he testified that the shed contributes

“probably $15,000” to the fair market value of the homestead. We conclude that, under

Ebnet and Doering, the district court was within its discretion when it valued the shed at

$15,000 based solely on Todd’s testimony.

       C.     20 Percent of Value of the Homestead - $35,000

       Finally, Todd challenges the district court’s property award of 20 percent of the

value of the homestead to Leslie. We initially note that the home was built between the

parties’ marriages and therefore is not marital property. See Minn. Stat. § 518.003, subd.

3b (defining marital property). Here, Todd contends that the district court erred by


                                            15
speculating about the value of the homestead and Leslie’s contributions without the aid of

expert testimony. We reject these contentions.

              1.     Jurisdictional Bar

       Todd first asserts that the district court erred in addressing Leslie’s claim to

reimbursement for her contributions to the homestead because the parties were not

married at the time most of the house was built, and thus Minnesota’s anti-palimony

statutes strip the court of jurisdiction. See Minn. Stat. §§ 513.075- .076 (2014). We find

this assertion to be without merit.

       Minnesota Statutes sections 513.075-.076 create a jurisdictional bar that prevents

courts from hearing claims “based on the fact that the individuals lived together in

contemplation of sexual relations and out of wedlock within or without this state,” Minn.

Stat. § 513.076, unless the individuals signed a written contract and sought enforcement

after the relationship was over. Minn. Stat. § 513.075.

       The Minnesota Supreme Court has held, however, that the jurisdictional bar

imposed by sections 513.075 and 513.076 applies only when the “sole consideration for a

contract between cohabiting parties is their contemplation of sexual relations out of

wedlock.” In re Estate of Eriksen, 337 N.W.2d 671, 674 (Minn. 1983). The supreme

court also clarified that “the statutory bar does not apply where one party is merely

seeking to preserve and protect [his or] her own property and is not seek[ing] to assert

any rights in the property of a cohabitant.” In re Estate of Palmen, 588 N.W.2d 493, 495

(Minn. 1999) (quotations omitted).




                                            16
       The Palmen court noted that Minnesota Statutes sections 513.075 and 513.076

prevent cohabiting couples from claiming the legal rights of married couples, but they

“do not operate to automatically divest unmarried couples living together of all legal

remedies.” Id. at 496. This court found that “unless the sexual relationship constitutes

the sole consideration for the property agreement, cohabiting parties may maintain

actions against each other regarding their own earnings or property, based on equitable

theories such as constructive trust or unjust enrichment.” Obert v. Dahl, 574 N.W.2d

747, 749 (Minn. App. 1998), aff’d, 587 N.W.2d 844 (Minn. 1999).

       In the context of property divisions between cohabiting partners, Minnesota courts

have imposed constructive trusts as a remedy for unjust enrichment where there has been

an agreement between the parties regarding that property. See, e.g., Eriksen, 337 N.W.2d

at 674 (imposing a constructive trust where underlying agreement was to join in the

purchase of a home and parties had reasons not to put agreement in writing); Obert, 574

N.W.2d at 747 (finding summary judgment inappropriate when there was a question of

material fact involving whether the parties had a property agreement that was not based

solely on living together in contemplation of sexual relations); see also Hollom v. Carey,

343 N.W.2d 701 (Minn. App. 1984) (declining to impose a constructive trust where there

was no clear understanding by the parties that the property would be jointly owned and

no extenuating circumstances justifying lack of written agreement); Tourville v.

Kowarsch, 365 N.W.2d 298 (Minn. App. 1985) (noting “the trial court accepted

respondent’s testimony that the parties did not have an agreement that appellant had an

interest in the property”).


                                           17
       The district court found that Leslie “made substantial contributions of both money

and labor to the home’s construction[,] and the value of her contributions

is. . . approximately 20% of the portion of the homestead’s total fair market value that is

attributable to the home and curtilage.” The district court thus awarded Leslie $35,000 as

reimbursement for the value of her contributions to the home’s construction. The district

court concluded that the award was not barred by Minnesota Statutes sections 513.075-

.076 because “it reimburses [her] for the value of her individual contributions to the

home’s construction, and, therefore, does not grant [her] a portion of [Todd]’s interest in

the property.”

       The district court did not make any explicit findings regarding an underlying

property agreement supporting the property award. But a district court’s findings of fact

can be implicit. See Prahl v. Prahl, 627 N.W.2d 698, 703 (Minn. App. 2001) (stating

that “[w]e may treat statutory factors as addressed when they are implicit in the

findings. . .”); Eckman v. Eckman, 410 N.W.2d 385, 389 (Minn. App. 1987) (stating that

the district court’s failure to make a specific finding was not reversible error when it was

implicit in other findings). Because a finding of an express or implied agreement is

required in an award under Palmen and Eriksen, and the district court made such an

award, we will infer an implicit finding that the requisite agreement existed here and

review that implicit finding.

       Implicit findings of fact are reviewed for clear error. See Vettleson v. Special Sch.

Dist. No. 1, 361 N.W.2d 425, 428 (Minn. App. 1985). On this record, we conclude that

an implicit finding of an implied agreement is not clearly erroneous. Leslie testified that


                                            18
she spent “hundreds of hours working on the home” and also contributed financially to its

construction. The district court found her testimony credible and implicitly found that

she would not have made these contributions unless the parties had an implied agreement

that she would have an interest in the home in return.

       Further, at least some of the district court’s property award was attributable to

financial and labor contributions that Leslie made during the marriage. Even though

most of the house was completed during the period between the parties’ two marriages,

there is evidence that she continued to work on the house and make payments for

materials while the parties were married. Because improvements made to nonmarital

property during a marriage are presumed to be marital property, Wilson, 348 N.W.2d at

359, the district court also implicitly and properly found that these improvements are

marital property and included their value in Leslie’s property award.

       Given these implicit and not clearly erroneous findings, we conclude that the

district court was within its discretion when it awarded Leslie 20 percent of the value of

the homestead.

              2.     Valuation

       Finally, Todd argues that the district court erred in speculating about the value of

the homestead and Leslie’s contributions without the aid of expert testimony.           As

discussed earlier, the district court has broad discretion in determining property values

when dividing property. Ebnet, 347 N.W.2d at 842. The district court is not required to

be exact, Johnson, 277 N.W.2d at 211, and may value and divide property based solely

on oral testimony. Doering, 385 N.W.2d at 390–91; see also Bury v. Bury, 416 N.W.2d


                                            19
133, 136 (Minn. App. 1987) (stating that parties are presumptively competent to testify to

the value of their assets).

       The district court found that the total fair market value of the property is $217,000

and that $183,000 is attributable to the home and its curtilage. The district court found

that the construction of the home was a collaborative effort and that Leslie spent

“hundreds of hours working on the home.” The district court also found that Todd

“purchased and paid for the bulk of the materials, supplies, and labor in 2002 using his

non-marital cash savings,” but that some of the construction expenses were paid using the

parties’ joint checking account.

       The district court did not abuse its discretion when it valued the homestead. Nor

did the district court abuse its discretion in finding that the value of Leslie’s contributions

was approximately 20 percent of the home’s fair market value, or $35,000. The district

court did not clearly state how it calculated these numbers, but the 2014 property tax

assessment valued the homestead at $217,100.             Todd’s written closing statement

suggested $217,500. In the face of conflicting testimony, the district court credited

Leslie’s estimation of her contributions. Because the district court has broad discretion,

and because this court defers to the district court’s credibility determinations, we

conclude that the district court did not abuse its discretion in valuing the homestead and

Leslie’s contributions as it did.

       In sum, because we find that the district court properly valued the shed and

Leslie’s financial and labor contributions to construction of the family home, we affirm

the awards of $7,500 for one-half the value of the shed and $35,000 for 20 percent of the


                                              20
value of the homestead, respectively, to Leslie. Although we conclude that the district

court properly found that Todd expended $30,000 in marital assets in violation of

Minnesota Statutes section 518.58, subdivision 1a, by spending them on attorney fees, we

conclude that it clearly erred when it found that he improperly expended the $5,000 of

unused insurance proceeds that he spent on living expenses. Accordingly, we modify

Leslie’s award from the unused insurance proceeds from $17,500 to $15,000.

      Finally, because the district court was alerted to the statutory parenting time

presumption and did not address it, we remand for the district court to (1) determine

parenting time giving consideration to the rebuttable presumption that a parent receives

25 percent parenting time; (2) determine parenting-time percentages; (3) make findings

supporting its determinations; and (4) state the basis for departing from the statutory

presumption, if applicable. As in Hagen, we “reiterate that the statute gives district

courts flexibility in weighing the evidence and the presumption.” Hagen, 783 N.W.2d at

219. Upon remand, the district court may in its discretion reopen the record to make

findings consistent with the statutory presumption.

      Affirmed in part as modified, reversed in part, and remanded.




                                            21